Citation Nr: 1711621	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-19 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a cardiac disability.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for a neurologic disability.

6.  Entitlement to a rating in excess of 30 percent for hiatal hernia.

7.  Entitlement to a compensable rating for right ear hearing loss.

8.  Entitlement to a compensable rating for residuals of a fracture of the distal end of the right second metacarpal.

9.  Entitlement to a rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) from September 2004, July 2005, and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia; Columbia, South Carolina; and San Juan, Puerto Rico.  The RO in Atlanta, Georgia currently has jurisdiction over the Veteran's claims.

In a November 2006 decision, a Decision Review Officer granted an increased (10 percent) rating for hemorrhoids, effective from March 16, 2005; however, this does not satisfy the increased rating claim.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his December 2006 and April 2010 substantive appeals (VA Form 9) and November 2007 notice of disagreement (VA Form 21-4138), the Veteran requested hearings before a hearing officer and a Veterans Law Judge at the RO.  These hearing requests were subsequently withdrawn.

The Board reopened the claim for entitlement to service connection for a kidney condition and remanded the claims considered herein for further development and adjudication in January 2015.  The case has been returned to the Board for further appellate adjudication.

The issues of entitlement to service connection for cancer of the face and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151  for a right arm disability have been raised by the record in a November 2006 statement (VA Form 21-4138) and a statement accompanying the Veteran's December 2006 VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2014).

The issues of entitlement to service connection for diabetes mellitus, a cardiac disability, an eye disability, a neurologic disability; entitlement to a rating in excess of 30 percent for hiatal hernia, a compensable rating for right ear hearing loss, a compensable rating for residuals of a fracture of the distal end of the right second metacarpal, and a rating in excess of 10 percent for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's calculi of the kidney disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for a calculi of the kidney disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim of service connection for a kidney disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claims.

Service treatment records include a February 1965 record of treatment for hematuria and an aching pain over both kidneys.  The Veteran was diagnosed as having a urinary tract infection.  In December 1965 he was treated for blood in his urine and pain in his lower back, abdomen, and groin.  A diagnosis of a right kidney stone was provided.

An August 2005 VA CT scan report reveals that the Veteran was diagnosed as having punctate nephrolithiasis involving both kidneys.  Thus, there is competent evidence of a current kidney disability.    Kidney symptoms have reportedly continued in the years since service.

In sum, there is competent evidence of a current kidney calculi and kidney calculi in service.  Kidney calculi is a chronic disability.   38 C.F.R. § 3.309 (a).  Where a chronic disability is shown in service, any subsequent manifestation is service connected unless clearly attributable to intercurrent causes.  There is no showing of intercurrent cause.  Thus, the Board finds that the preponderance of the evidence indicates that he had kidney calculi in-service which has reportedly continued in the years since service; thus, such claim must be granted.


ORDER

Entitlement to service connection for a calculi of the kidney disability is granted..


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon, 20 Vet. App. at 79.  The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Increased Rating Claims, Hernia, Right Metacarpal, Hemorrhoids

With respect to the claims for an increased rating for the service-connected hernia, residuals of a fracture of the right second metacarpal, and hemorrhoids, the evidence suggests that these disabilities may have worsened since the Veteran's last examinations in May 2005.  For example, he reported during the May 2005 VA examination that he did not experience any true vomiting associated with his hernia.  Also, examination did not reveal any fissures associated with his hemorrhoids and he was able to fully oppose the thumbs and all fingers with no gaps.  However, he reported in his December 2006 VA Form 9 that he experienced vomiting, that he was unable to close his finger tightly and had a gap between the fingertip and palm, and that he had bleeding fissures associated with his hemorrhoids.  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected hernia, hearing loss, residuals of a fracture of the right second metacarpal, and hemorrhoids is triggered.

Diabetes with Complications, Heart Disease

The Veteran has alleged that he was exposed to herbicides in service during the Vietnam War era while serving aboard various ships and in various other locations (including aboard the U.S.S. Proteus and in Taiwan, Wake Island, and Guam) and while flying on supply aircraft. VA has adopted specific procedures to determine whether a veteran was exposed to herbicides in locations other than along the demilitarized zone (DMZ) in Korea during the period from April 1968 to August 1971 and the Republic of Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(o) (December 16, 2011), directs, that where a veteran claims exposure to herbicides in an area outside Vietnam or the DMZ in Korea, a request will be sent to the veteran for the approximate dates, location, and nature of the alleged herbicide exposure. 

If the veteran furnishes the requested information, the description of the exposure is to be furnished to the Compensation Service and a request for review of the Department of Defense's inventory of herbicide operations is to be made to determine whether herbicides were used as alleged.  If such alleged use is not confirmed by the Compensation Service, a determination is to be made as to whether the veteran provided sufficient information to permit a search by the U.S. Army and Joint Services Records Research Center (JSRRC).  If sufficient information has been provided, a request is to be sent to the JSRRC for verification of the veteran's exposure to herbicides.  If, however, the veteran fails to provide sufficient information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144   (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations);  Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

In a pre-adjudication letter dated in June 2004, the AOJ requested that the Veteran furnish information concerning when, where, and how he was exposed to herbicides.  The Veteran has subsequently provided information as to where and when he believes he may have been exposed to herbicides and has submitted some service personnel records which identify the dates and locations of his various duty stations.  However, in spite of the ordered action on remand, the record does not show that any further development as required by M21-1 MR has been undertaken.  There is a generic document about herbicide use in Guam (or lack thereof) associated with the claims file, apparently authored by AOJ personnel with no indication of specific development.  Such should be accomplished on remand.

The Board observes that a VA examination was not ordered by the previous remand.  However, the Veteran alleges exposure to paint and other chemicals, resulting in diabetes and a heart condition.  Additionally, the Veteran alleges in-service treatment for chest pain, which he indicates resulted in his current heart condition.  His service treatment records indicate various treatment for chest complaints, including a November 1969 record indicating chest pain for two years.  On remand, the Veteran must be afforded examinations with consideration of his diabetes and his heart condition.

Increased Rating, Hearing Loss

The previous remand requested audiogram results from 2006, which were successfully associated.  The Veteran submitted VA audiological records indicating testing on September 13, 2004, March 21, 2007, October 3, 2013, August 11, 2015 and July 1, 2016.  However, the results are not in CAPRI and must be specifically requested from the facility as the pure tone results were able to be "viewed under 'Audiometric Display' in the CPRS TOOLS menu."  Thus, it appears that the VA treatment records that are currently of record may be incomplete.  Ongoing records must also be associated with the claims file.  38 U.S.C.A. § 5103A (b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Moreover, following an August 2016 supplemental statement of the case, additional evidence has been associated with the claims file regarding the aforementioned audiological records.  These records must be considered in additional AOJ adjudication.  See 38 C.F.R. § 20.1304  (2016) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

The Board's prior remands conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claims to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Review the information submitted by the Veteran concerning the alleged dates and locations of his potential exposure to herbicides in service (including, but not limited to, aboard the U.S.S. Proteus and in Taiwan, Wake Island, and Guam).

The AOJ should request from the Compensation Service a review of the inventory of herbicide and pesticide operations maintained by the DoD to determine whether herbicides or pesticides were used or tested in Guam during the Veteran's noted service there.  If exposure is not verified by the request to Compensation Service, the AOJ should request the JSRRC verify the presence of herbicides, such as Agent Orange, or pesticides on the island of Guam, using different 60-day requests to cover the entire relevant service period if necessary.  If either the Compensation Service or the JSRRC determine that the Veteran was exposed to Agent Orange in service, the AOJ should readjudicate the claim, noting the presumptive provisions found in 38 C.F.R. § 3.309(e).

2.  Obtain all outstanding VA treatment records, to specifically include:
(a) results of the audiometry testing conducted on September 13, 2004, March 21, 2007, October 3, 2013, August 11, 2015 and July 1, 2016 at the VA Medical Center; 
 (b) all records from the Augusta VAMC dated to March 12, 2015.

3.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected hiatal hernia. All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant electronic records, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the frequency and severity of all symptoms associated with the Veteran's hiatal hernia, including any epigastric distress, dysphagia, pyrosis, regurgitation, pain (including any substernal, arm, or shoulder pain), vomiting, material weight loss, hematemesis, melena, and anemia.  The examiner shall also report the extent to which any such symptoms impair the Veteran's overall health (i.e., considerable or severe impairment).
The examiner must provide reasons for any opinion given.

4.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected hemorrhoids. All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant electronic records, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the presence, size, and severity of any internal or external hemorrhoids, whether they are thrombotic or irreducible, whether they are associated with excessive redundant tissue, persistent bleeding with anemia, or fissures, and the frequency with which hemorrhoids recur.

The examiner must provide reasons for any opinion given.

5.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected right hand disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant electronic records, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of motion of the fingers of the right hand shall be reported in degrees.  The examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.

The examiner shall report the size of any gap between the fingertip of the right index finger and the proximal transverse crease of the palm, with the finger flexed to the extent possible.

The examiner shall report whether there is ankylosis of any finger of the right hand. If ankylosis is present, the examiner shall specifically identify which joints are involved.

The examiner shall also specify any nerves affected by the service-connected right hand disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner shall also report the nature and severity of any scars associated with the service-connected right hand disability, to include whether any scar causes any loss of function. Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed diabetes mellitus and heart condition.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

For each identified heart condition and his diabetes mellitus, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any disorder is related to service, to include exposure to chemicals and/or paint.  

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record.  The examiner must specifically note the Veteran's treatment for chest pain during service.  A full and complete rationale for any opinion expressed is required.  

7.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since the August 2016 supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


